Citation Nr: 0901865	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-03 936
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection an acquired psychiatric 
disorder.


REPRESENTATION

Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The veteran had active service from August 1975 to November 
1979.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A September 2004 rating decision 
denied entitlement to service connection for hepatitis C.  A 
notice of disagreement was filed in November 2004, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in December 2005.  A December 
2005 rating decision denied entitlement to service connection 
for bipolar disorder.  A notice of disagreement was filed in 
January 2006, a statement of the case was issued in March 
2007, and a substantive appeal was received in March 2007.  
The veteran requested a Board hearing which was scheduled in 
September 2008; however, he failed to appear.


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service and is otherwise not shown to be related to the 
veteran's active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, a VCAA letter was 
issued to the veteran in June 2004 with regard to his 
hepatitis C claim.  Such notice predated the September 2004 
rating decision.  The VCAA letter notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The VCAA letters have clearly 
advised the veteran of the evidence necessary to substantiate 
his claim of service connection for hepatitis C. 

In March 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records, and post-service VA 
treatment records.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The 
veteran underwent a VA examination in July 2004 pertaining to 
his hepatitis C claim.  The examination report obtained is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of service connection for hepatitis C on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.1(m), 3.301(d); see also 38 U.S.C.A. § 105.  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The veteran claims entitlement to service connection for 
hepatitis C, which he asserts was incurred due to military 
service.  The veteran claims that he contracted hepatitis C 
when his shots were administered by the jet injection system.

A Report of Medical History completed by the veteran in 
August 1975 reflects that he checked the 'Yes' box for 'VD-
Syphilis, gonorrhea, etc.' and the examiner noted that he had 
gonorrhea with no complications.  Service medical records 
reflect that in March 1977, the veteran was referred for 
alcohol and drug counseling due to being drunk on duty.  He 
admitted to drinking occasionally.  He was placed in a 
"social evaluation."  In May, the veteran was identified 
for heroin possession, and placed in the active program 
through July.  In July, he was declared an active rehab 
success.  A November 1977 urine test was positive for MQE, 
and such use was declared improper.  An April 1978 urine test 
was positive for morphine, and such use was declared 
improper.  A June 1978 clinical entry reflects that he had 
just completed a 60 day program, and although his urine was 
positive for MQE, the testing was inconclusive.  Service 
medical records do not reflect lab results or symptomatology 
indicative of hepatitis C.  On discharge examination in 
October 1979, there was no reference to hepatitis; no tattoos 
were reported.  

Post-service treatment records dated in the 1980's and 1990's 
include references to drug use, including an IV overdose of 
morphine.  

In July 2004, the veteran underwent a VA examination.  The 
record reflects a positive antibody for hepatitis C in 1999.  
The examiner noted a history of alcoholism.  He reported that 
he stopped drinking in February 2003, but was drinking up to 
a pint a day for at least 25 years.  He denied any history of 
intravenous drug abuse; however, the examiner noted that in 
1977 he was arrested for heroin possession and his urine was 
positive for morphine.  The veteran reported that he smoked 
heroin, and that he received a tattoo in 1976.  The examiner 
referenced a history of a morphine overdose.  The veteran 
reported that he had a laceration on his hand in service; he 
was not sure if he had a blood transfusion at that time but 
the examiner noted that records did not indicate one.  He 
denied a history of exposure to prostitutes and he reported 
being heterosexual.  The examiner commented that in general 
the veteran was an extremely unreliable historian.  The 
examiner diagnosed hepatitis C.  

While the examiner acknowledged the veteran's denial of 
intravenous drug abuse, the examiner noted that medical 
records point to the possibility of this occurring.  He 
tested positive for morphine in the urine, although he 
reportedly smokes heroin.  He had a drug overdose using 
intravenous morphine and was arrested for possession of 
opiates.  This suggests that there is a possibility that he 
has used intravenous drugs in the past but the evidence is 
not conclusive.  He otherwise does not have any significant 
risk factors such as blood transfusions, tattoos,  
promiscuity, or homosexuality for obtaining a hepatitis 
infection.  The examiner stated that the inoculation gun has 
not been proven to be a source of obtaining hepatitis C.  It 
would be speculative to state the absolute cause of his 
acquisition of hepatitis C, and his use of intravenous drugs 
is supported only by circumstantial evidence.

After reviewing the totality of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
hepatitis C.

Although the veteran claims that he contracted hepatitis C 
during service during his inoculation with the jet injection 
system, there is insufficient evidence to support this theory 
of entitlement.  The VA examiner noted that the inoculation 
gun has not been proven to be a source of obtaining hepatitis 
C, and it would otherwise be speculative to state the 
absolute cause of his acquisition of hepatitis C.  The Board 
has given consideration to the publications and studies cited 
by the veteran's representative in a December 2008 
submission.  Specifically, the examiner cited to a medical 
publication which indicated that jet injected inoculations 
can be safely used if they are protected by the sterile 
anticontaminant disposable service.  Such study revealed that 
eight persons tested positive for the hepatitis C virus.  
Another study concluded that needleless jet injector systems 
are potentially beneficial for mass immunization progress, 
but they may transfer blood-borne viruses, and a Food and 
Drug Administration session reflects a statement from a Jet 
Gun Injector manufacturer that if a jet gun is not wiped off 
after each person, it is possible to transmit hepatitis C 
every one in three injections.  While acknowledging such 
literature, such does not provide evidence that the veteran 
received inoculations with a contaminated jet injection gun.  
Such literature only suggests that hepatitis C or blood-borne 
viruses and hepatitis C could be transmitted with a 
contaminated gun.  Such literature phrased using such terms 
as "may" and possible" amounts to pure speculation and 
cannot provide the basis for service connection.  Federal 
regulation and case law preclude granting service connection 
predicated on a result of speculation or mere possibility.  
38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 
530, 531 (1991) (a medical treatise submitted by an appellant 
that only raises the possibility that there may be some 
relationship between sickle cell anemia and the veteran's 
fatal coronary artery disease does not show a direct causal 
relationship between the two disorders such as to entitle the 
appellant to service connection for the cause of the 
veteran's death); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection).  In sum, the 
evidence is against a finding that it is at least as likely 
as not that the veteran's hepatitis is causally related to 
jet injection gun use during service. 

The only remaining evidence of record is the VA examiner's 
opinion, and such examiner was unable to offer an opinion 
with regard to etiology without resorting to speculation.  
While the VA examiner was unable to offer an opinion without 
resorting to speculation, the Board has determined that the 
evidence is highly suggestive that the veteran has engaged in 
considerable hepatitis risks, including possible intravenous 
drug use during and after service.  Additionally, the 
evidence also suggests that he has engaged in unprotected 
sex, as evidenced by his entrance examination which showed a 
prior diagnosis of gonorrhea, a venereal disease.  

Hepatitis C was diagnosed in approximately 1999, constituting 
a period of approximately 20 years after separation from 
service.  The Board finds probative that although it was not 
until 1990 that a hepatitis C test became available, there is 
no objective medical evidence that the veteran showed any 
signs or symptoms of hepatitis C until over two decades after 
separation from service.  Moreover, once the hepatitis C test 
became available in 1990, a diagnosis was not rendered until 
approximately nine years later.

The evidence does not support a finding that his hepatitis C 
is etiologically related to his period of service.  The 
veteran has not reported having medical training, and is not 
competent to render medical diagnoses or opinions as to 
medical causation.  Matters involving diagnostic skills must 
be addressed by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  In this case, the 
preponderance of the evidence is against a link between the 
veteran's hepatitis C and his service.  The Board therefore 
denies the appeal of service connection for hepatitis C.


ORDER

Entitlement to service connection for hepatitis C is not 
warranted.  To this extent, the appeal is denied.

REMAND

The evidence of record reflects that the veteran is in 
receipt of Social Security Administration benefits due to his 
bipolar disorder.  As the veteran's Social Security records 
have not previously been associated with the claims file and 
may be pertinent to the claim of entitlement to service 
connection for an acquired psychiatric disorder, these 
records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the veteran's 
Social Security Administration (SSA) 
records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim of service 
connection for psychiatric disability.  
The veteran should then be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


